Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO



   ALISON GIBBS,

          Plaintiff,

   v.

   DATAVAIL CORP.

          Defendant.


                                          COMPLAINT


          Through her attorney Paul Maxon, Plaintiff Alison Gibbs brings this lawsuit for

  race discrimination, sex discrimination, and retaliation. Her allegations are as follows:

                                 JURISDICTION AND VENUE

  1.    Plaintiff Alison Gibbs is a former resident of Broomfield Colorado, and at all

        relevant times, she was a resident of this state. All actions complained of occurred

        within Colorado.

  2.    Defendant is a Delaware corporation that regularly conducts business within the

        State of Colorado.

  3.    Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1332 and 1343,

        and this action is authorized and instituted pursuant to 29 U.S.C. § 626(c).

  4.    Venue is proper in this Court as the unlawful employment practices alleged were

        committed within the jurisdiction of the United States District Court for the District

        of Colorado.
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 2 of 10




                                 FACTUAL ALLEGATIONS

  5.   In April 2018, Plaintiff Alison Gibbs, a Black woman, moved from Texas to

       Broomfield, Colorado to take a job as a Database Administrator with Defendant. As

       a condition of her employment, Defendant required her to sign a non-compete

       agreement. After hiring her, Defendant placed her under the supervision of

       manager Mike Krause, a white male.

  6.   In May of 2018, Defendant laid off a large number of employees. From his team,

       Krause selected for layoff only Black employees, and falsely represented to them

       that the layoffs were due to performance. When Defendant's former human

       resources manager Launie Lewandowski learned of this, she suspected that his

       decisions were racially motivated, but Defendant conducted no formal investigation

       at that time.

  7.   Nevertheless, Krause initially evaluated Ms. Gibbs performance favorably. On July

       31, 2018, he wrote in her second quarter performance review that Defendant was

       "lucky to have her," and gave her an overall rating of 2.875.

  8.   On October 12, 2018 Krause wrote in Ms. Gibbs third quarter performance review

       that she was "fitting in nicely on her team." He gave her "exceeds expectations"

       ratings (the highest possible) for "client communications and relationship

       management," "internal communication/responsiveness" and "technical growth."

       He concluded that he was "confident she will [be successful] throughout her

       career," and gave her an overall rating of 3.5.

  9.   At approximately 5:30 a.m. on November 20, 2018, Ms. Gibbs phone failed, and

       she missed a call from work. In response, Krause formally wrote her up, and




                                              2
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 3 of 10




       threatened her with termination if it happened again. Similarly situated white male

       employees George Criaris and Tyler Linden, who also worked under Krause,

       regularly missed calls, but were not subjected to formal discipline or threatened

       with termination.

  10. In the fall of 2018, Ms. Gibbs learned that she was pregnant. Her first pregnancy, it

       was a difficult one, as she suffered preeclampsia and was at high risk for

       complications and miscarriage. On or about November 21, 2018, Ms. Gibbs

       informed Krause of her pregnancy. Afterwards, she noticed him treating her

       differently. Specifically, Krause began to complain about her job performance,

       assigned her work to less senior team members, and curtailed his communications

       with her.

  11. On or about December 18, 2018, while at work, Ms. Gibbs experienced cramping

       and bleeding related to her pregnancy. Because her pregnancy was high risk, she

       was worried that she might suffer a miscarriage. Due to the urgent nature of the

       situation, she required extra time in the restroom, and missed a call with a client.

  12. On or about December 20, 2018, Ms. Gibbs was reprimanded by Krause for using

       the bathroom two days prior. During that meeting, Krause also informed her that

       her billable hours were being reduced, and that she was being assigned to a

       mentor. Later that day, Ms. Gibbs spoke to Ms. Lewandowski to initiate a formal

       discrimination and harassment complaint.

  13. In late December 2019, Ms. Lewandowski began an investigation of Krause.

       During her inquiries, Lewandowski learned that several other women, including:

       Brittney Barnard, Sharon Parks, Michelle Harris, Melissa Shunk, Bukola Daniels




                                               3
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 4 of 10




      and Amy Maleka had also complained about Kraus's treatment of them. When

      Lewandowski questioned Krause about Ms. Gibbs, he admitted that when he

      reprimanded Ms. Gibbs for using the restroom, he had known that she had done

      so because of her pregnancy.

  14. On January 14, Defendant informed Ms. Gibbs that she would be receiving a small

      bonus.

  15. On January 15, 2019, Krause approached Ms. Gibbs and requested a private

      meeting. In reference to her complaint, he told her that "harassment is a strong

      word," to which she responded that she believed her allegations were justified. The

      two then discussed Ms. Gibbs making a complaint to human resources.

  16. The next day, January 16, 2019, Krause wrote his fourth quarter review of Ms.

      Gibbs' work. In it, he gave her a "below expectations" rating for "client

      communications and relationship management," and "needs improvement" (the

      lowest possible) for "internal communication/responsiveness" and "technical

      growth." Each of the three were categories in which he had given her the highest

      possible rating only three months prior. In the fourth quarter review, Krause also

      placed Gibbs on what was essentially a performance improvement plan, which

      Lewandowski later explained to Gibbs was an effort by Krause to "build a case" to

      terminate her in retaliation for her discrimination and harassment complaint.

  17. Contemporaneously, and based on her investigation, Lewandowski came to the

      conclusion that Krause discriminated against women and minorities, and should be

      terminated. On approximately February 4, 2019, Lewandowski communicated her




                                              4
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 5 of 10




      findings and recommendation to Alina McCarthy, Defendant's Vice President of

      Human Resources. Two days later, Defendant terminated Lewandowski.

  18. On March 8, 2019, Ms. McCarthy arranged for a meeting with Ms. Gibbs and

      Gwyneth Whalen, who Defendant had hired to investigate Ms. Gibbs' claims.

      During the meeting, Whalen informed Ms. Gibbs that she had found her claims

      against Krause to be unsubstantiated.

  19. On March 20, 2019, Defendant assigned Ms. Gibbs a new manager, Chuck

      Farman. The next day, Ms. Gibbs forwarded McCarthy a doctor's note requesting

      that she be allowed bathroom breaks as an accommodation for her pregnancy.

  20. On May 13, 2019, Ms. Gibbs filed a charge of discrimination against Defendant

      with the Colorado Civil Rights Division ("CCRD").

  21. On May 22, 2019, nine days after she filed her charge, Farman directed Ms. Gibbs

      to sign Krause's unfavorable fourth quarter review from five months prior. Due to

      the stress of Krause's false and retaliatory statements contained in the review, her

      blood pressure increased dramatically, and she was placed by her doctor on

      immediate bed rest due to extreme risk of miscarriage.

  22. On May 23, 2019, Ms. Gibbs began FMLA leave.

  23. On May 29, 2019, Ms. Gibbs' daughter was born. Due in part to complications

      exacerbated by the stress of Defendant's discriminatory and retaliatory actions

      against her, her child had to be delivered by cesarean section. That same day,

      McCarthy emailed Ms. Gibbs and informed her that the Defendant was cutting off

      her access to the company's network, allegedly for "security" reasons. In her email,

      McCarthy claimed that she had seen Ms. Gibbs online earlier that day—which was




                                              5
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 6 of 10




       highly unlikely given that Ms. Gibbs had been delivering her child. Regardless,

       other employees, including Amy Maleka, who had taken leave had not had their

       access revoked.

  24. On June 21, while she was still on medical leave, Defendant submitted its position

       statement to the CCRD in which it claimed that its actions towards Ms. Gibbs were

       justified.

  25. On July 26, 2019, Ms. Gibbs was constructively discharged from Defendant.

                           FIRST CAUSE OF ACTION:
             RACE DISCRIMINATION AND RETALIATION IN VIOLATION OF
                               42 U.S.C. § 1981

  26. As a Black person, Plaintiff is a member of a protected class.

  27. Plaintiff engaged in protected activity by complaining about and opposing race

       discrimination.

  28. As described above, Defendant took adverse actions against Plaintiff, including

       subjecting her to a hostile work environment.

  29. Defendant's adverse actions against Plaintiff were because her membership in a

       protected class and participation in protected activities.

  30. Defendant had no legitimate, non-discriminatory reasons for the adverse actions it

       took against Plaintiff.

  31. Plaintiff was harmed by Defendant's actions.




                                               6
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 7 of 10




                       SECOND CAUSE OF ACTION:
  RACE AND SEX DISCRIMINATION AND RETALIATION IN VIOLATION OF TITLE VII
                      OF THE 1964 CIVIL RIGHTS ACT
                         42 U.S.C. §§ 2000e et seq.

  32. As a pregnant Black woman, Plaintiff was and is a member of several protected

       classes.

  33. Plaintiff engaged in protected activity by complaining about and opposing

       discrimination.

  34. As described above, Defendant took adverse actions against Plaintiff, including

       subjecting her to a hostile work environment.

  35. Defendant's adverse actions against Plaintiff were because her membership in

       protected classes and participation in protected activities.

  36. Defendant had no legitimate, non-discriminatory reasons for the adverse actions it

       took against Plaintiff.

  37. Plaintiff was harmed by Defendant's actions.

                         THIRD CAUSE OF ACTION:
     RACE AND SEX DISCRIMINATION AND RETALIATION IN VIOLATION OF THE
                   COLORADO ANTI-DISCRIMINATION ACT
                          C.R.S. 24-34-301, et seq.

  38. As a pregnant Black woman, Plaintiff was and is a member of several protected

       classes.

  39. Plaintiff engaged in protected activity by complaining about and opposing

       discrimination.

  40. As described above, Defendant took adverse actions against Plaintiff, including

       subjecting her to a hostile work environment.




                                               7
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 8 of 10




  41. Defendant's adverse actions against Plaintiff were because her membership in

        protected classes and participation in protected activities.

  42. Defendant had no legitimate, non-discriminatory reasons for the adverse actions it

        took against Plaintiff.

  43. Plaintiff was harmed by Defendant's actions.

                                FOURTH CAUSE OF ACTION:
                               FAMILY AND MEDICAL LEAVE
                          THE FAMILY AND MEDICAL LEAVE ACT
                        29 U.S.C. §§ 2601-2654; 29 U.S.C. § 2612(a)(1)

  44. As a pregnant woman with a high risk pregnancy, Plaintiff had a serious health

        condition, and was a qualified employee under the Family and Medical Leave Act.

  45. Plaintiff availed herself of a right protected under the FMLA by requesting and

        taking medical leave.

  46. In retaliation for her request for medical leave, Defendant subjected Plaintiff to

        adverse employment actions.

  47. Defendant interfered with her medical leave.

  48. Defendant discriminated against Plaintiff for taking medical leave.

  49. There was a causal connection between Plaintiff's exercise of her rights under the

        FMLA and Defendant’s adverse actions.

  50. Plaintiff has been injured as a result of Defendant’s actions or lack thereof.

                                  FIFTH CAUSE OF ACTION:
                                    DECLARATORY RELIEF
                                  C.R.S. §§ 8-2-113(2) AND (3)

  51.    As a Colorado worker, Plaintiff was protected from restrictions on her right to

         contract for employment as codified in C.R.S. §§ 8-2-113(2) and (3).




                                                8
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 9 of 10




  52.    Notwithstanding the provisions of Colorado law, Defendant required Plaintiff to

         sign a non-competition agreement, limiting her right to work for competitors after

         the end of her employment with Defendant.

  53.    None of the statutory exceptions permitting non-competition agreements under

         Colorado law was applicable to Plaintiff's employment.

  54.    Plaintiff seeks declaratory relief stating that she is not bound by the terms of

         Defendant's non-compete agreement.

                                 DEMAND FOR JUDGMENT

         Plaintiff respectfully requests that this Court enter judgment in her favor and

  against Defendant and award her all relief as allowed by law, including, but not limited

  to, the following:

         a. Actual economic damages as established at trial;

         b. Compensatory damages including, but not limited to, those for future

             pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,

             loss of enjoyment of life, and other nonpecuniary losses;

         c. Punitive damages;

         d. Pre-judgment and post-judgment interest at the statutory rate;

         e. Attorneys’ fees, costs and expenses;

         f. Declaratory relief; and

         g. Such further relief as justice requires.



          PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE.


         Respectfully submitted this 23rd day of December, 2020.



                                               9
Case 1:20-cv-03783-CMA-KLM Document 1 Filed 12/23/20 USDC Colorado Page 10 of 10




                                     s/ Paul Maxon
                                     Paul Maxon (Atty. Reg. # 37251)
                                     The Law Office of Paul Maxon, P.C.
                                     4450 Arapahoe Avenue
                                     Boulder, CO 80303
                                     Telephone: (303) 473-9999
                                     Fax: (303) 415-2500
                                     E-mail: paulmaxon@maxonlaw.com
                                     Attorney for Plaintiff Eluid Villarreal




                                       10
